                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 JONATHAN JACKSON PLEDGER,                     )
                                               )
         Plaintiff,                            )
                                               )
 v.                                            )
                                               )   NO. 3:20-cv-0416
 U.S. DEPARTMENT OF EDUCATION,                 )
 and ELISABETH DeVOS, in her official          )
 capacity as Secretary, U.S. Department of     )
 Education,                                    )
                                               )
         Defendants.                           )

                                          ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 15)

recommending that Defendants’ Motion to Dismiss (Doc. No. 6) be granted and that Pledger’s

claims against the U.S. Department of Education and Ms. DeVos be dismissed. No objections have

been filed to the Magistrate Judge’s Report and Recommendation. Upon de novo review in

accordance with Rule 72 of the Federal Rules of Civil Procedure, the Court agrees with the

recommended disposition. Accordingly, the Magistrate Judge’s Report and Recommendation is

APPROVED and ADOPTED. Defendants’ Motion to Dismiss (Doc. No. 6) is GRANTED and

Pledger’s claims against Defendants are DISMISSED.

        IT IS SO ORDERED.



                                                   ____________________________________
                                                   WAVERLY D. CRENSHAW, JR.
                                                   CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00416 Document 16 Filed 03/08/21 Page 1 of 1 PageID #: 122
